Citation Nr: 1103713	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  05-36 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
diabetic polyneuropathy of the left lower extremity prior to 
October 20, 2008, and in excess of 20 percent since then.

2.  Entitlement to an evaluation in excess of 10 percent for 
diabetic polyneuropathy of the right lower extremity prior to 
October 20, 2008, and in excess of 20 percent since then.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971 
and March 1974 to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was provided a Videoconference Board hearing in 
September 2009.  A transcript of the testimony offered at this 
hearing has been associated with the record.

This matter was last before the Board in November 2009 at which 
time it was remanded for further development.  That development 
has been completed and the matter is now ready for consideration 
by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  
The AOJ substantially complied with the Board's remand 
directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In an October 2010 rating decision, the RO increased the 
disability evaluation for polyneuropathy of each lower extremity 
to 20 percent effective October 20, 2010.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Because the maximum benefit was not 
granted, the issue of entitlement to a higher evaluation remains 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

When this matter was last before the Board, the Board 
referred the claim for entitlement to a total disability 
evaluation based on individual unemployability (TDIU); 
however, the Agency of Original Jurisdiction (AOJ) did not 
act upon that referred claim.  See Rice v. Shinseki, 22 
Vet. App. 447, 454 (2009) (noting in a footnote that 
claims for increased evaluations and TDIU claims may be 
separately adjudicated).  Also, in a June 2010 statement 
the Veteran raised several claims and the record also 
raises a claim for service connection of onychomycosis of 
the toenails.  

The issues of entitlement to a TDIU, entitlement to 
service connection for a hand disability, headaches, a 
psychiatric disorder, an eye disorder and onychomycosis of 
the toenails have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them and they are REFERRED to the AOJ for appropriate 
action. 


FINDINGS OF FACT

1.  Prior to October 20, 2008, diabetic polyneuropathy of the 
left lower extremity was manifested by a disability that more 
closely approximated no more than mild incomplete paralysis.

2.  On and after October 20, 2008, diabetic polyneuropathy of 
the left lower extremity has been manifested by a disability that 
more closely approximates no more than moderate incomplete 
paralysis.

3.  Prior to October 20, 2008, diabetic polyneuropathy of the 
right lower extremity was manifested by a disability that more 
closely approximated no more than mild incomplete paralysis.

4.  On and after October 20, 2008, diabetic polyneuropathy of 
the right lower extremity has been manifested by a disability 
that more closely approximates no more than moderate incomplete 
paralysis.




CONCLUSIONS OF LAW

1.  Prior to October 20, 2008, the criteria for an evaluation in 
excess of 10 percent for diabetic polyneuropathy of the left 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.2, 4.6, 4.7, 4.20, 4.124a, Diagnostic 
Code 8599-8521 (2010).

2.  On and after October 20, 2008, the criteria for an evaluation 
in excess of 20 percent for diabetic polyneuropathy of the left 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.2, 4.6, 4.7, 4.20, 4.124a, Diagnostic 
Code 8599-8521 (2010).

3.  Prior to October 20, 2008, the criteria for an evaluation in 
excess of 10 percent for diabetic polyneuropathy of the left 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.2, 4.6, 4.7, 4.20, 4.124a, Diagnostic 
Code 8599-8521 (2010).

4.  On and after October 20, 2008, the criteria for an evaluation 
in excess of 20 percent for diabetic polyneuropathy of the right 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.2, 4.6, 4.7, 4.20, 4.124a, Diagnostic 
Code 8599-8521 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in December 2004.  Although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim, such error was 
harmless as notice in this regard was provided in a March 2007 
letter and the claims were readjudicated in a subsequent 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the Veteran's service treatment records, assisted 
the Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology and 
severity of his disabilities, and afforded him the opportunity to 
give testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that VA 
examinations obtained in this case are adequate.  They are 
predicated on a substantial review of the record and medical 
findings and consider the Veteran's complaints and symptoms.  
Accordingly, VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the increased rating 
matters addressed in this decision has been met.  38 C.F.R. § 
3.159(c)(4).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

In closing, the Board notes that in its November 2009 remand it 
directed the AOJ to consider referral for an extraschedular 
evaluation.  A review of the October 2010 SSOC and rating 
decision that increased the evaluations of polyneuropathy of the 
right and left lower extremities, does not disclose an outright 
discussion in this regard.  However, the Board finds the AOJ's 
failure to make such a determination is essentially harmless.  In 
this regard, the record reflects that the AOJ did provide the 
relevant regulations previously in the March 2005 Statement of 
the Case.  Furthermore, following the Board's remand, the record 
reflects that the AOJ did once again provide notice to the 
Veteran in a December 2009 letter of the types of information and 
evidence needed to substantiate a claim for an increased rating, 
and such information and evidence includes information relevant 
to making a determination as to whether an extraschedular 
evaluation is warranted.  Certainly, had the AOJ had determined 
following the Board's remand that referral for extraschedular 
consideration was warranted, regulations would require that this 
case be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service, which must make 
the initial determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an extraschedular 
rating.  In denying the claim without such referral, however, the 
AOJ made an implicit determination that such referral was 
unnecessary.  As will be discussed in greater detail below, the 
Board agrees with such determination, and finds that referral of 
this case for extraschedular consideration in the first instance 
is not warranted. 

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system for 
their evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  38 
C.F.R. § 4.14.  Notwithstanding the above, VA is required to 
provide separate evaluations for separate manifestations of the 
same disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994). Where entitlement 
to compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, an appeal from the initial 
assignment of a disability rating requires consideration of the 
entire time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, "staged ratings" are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The RO has evaluated the appellant's diabetic polyneuropathy of 
the left and right lower extremities under Diagnostic Code 8599-
8521.  Hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, 
Diagnostic Code 8599 is used to evaluate unlisted diseases of the 
peripheral nerves that are not specifically listed in the 
schedule, but are rated by analogy to similar disabilities under 
the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 8521 
pertains to paralysis of the external popliteal nerve.  38 C.F.R. 
§ 4.71a.  

Having reviewed the record, the Board agrees that the most 
closely analogous diagnostic code is Diagnostic Code 8521, which 
provides ratings for complete and incomplete paralysis of the 
external popliteal nerve, particularly as the Veteran's feet are 
primarily affected, as outlined below.  The assignment of a 
particular diagnostic code is "completely dependent on the facts 
of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  Moderate and severe incomplete paralysis warrant  20 
percent and 30 percent evaluations, respectively.  Complete 
paralysis of the external popliteal nerve is manifested by the 
following symptoms, and is rated at the maximum, 40 percent 
level: foot drop and slight drop of first phalanges of all toes; 
cannot dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.

Incomplete paralysis is broken up into the three levels of mild, 
moderate, and severe.  Mild incomplete paralysis is rated as 10 
percent disabling; moderate incomplete paralysis is rated 20 
percent disabling; and severe incomplete paralysis is rated 30 
percent disabling.

The term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when there is bilateral involvement, 
the VA adjudicator is to combine the ratings for the peripheral 
nerves, with application of the bilateral factor.  Id.

The rating schedule does not define the terms "mild," 
"moderate," or "severe" as used in this diagnostic code.  
Instead, adjudicators must evaluate all of the evidence and 
render a decision that is "equitable and just."  38 C.F.R. § 
4.6.

Facts

Of record is a July 2004 VA treatment record.  This record 
documents a complaint of pain referred to the left foot over the 
past 2 months.  The Veteran described the pain as sharp and 
associated with some numbness referred to the external aspect of 
the foot.  He also reported moderate pain in his calves with 
walking moderate distances.  

Shortly after the Veteran filed his claim he was provided a VA 
(QTC) examination in January 2005.  At this time, the Veteran 
reported a history of neuropathy that affected the toes, feet, 
ankles and lower legs with tingling, numbness, constant pain, 
weakness and pain from the toes to the calves that flared almost 
constantly.  He had no current treatment, but was limited in 
walking and standing and lost work 6 to 8 times per week due to 
the condition.   Examination of the lower extremities showed that 
they had normal motor and sensory function with 1+ muscle stretch 
reflexes at the knees and ankles.  The examiner assessed diabetic 
polyneuropathy of both lower extremities associated with diabetes 
mellitus type II.

In an April 2005 letter, the Veteran related that the real crux 
of the matter was that he had tremendous pain and swelling in his 
feet and legs.  He referenced, and enclosed an article indicating 
that neuropathy also involved swelling and pain.  He also 
expressed his beliefs that his VA examination was not thorough 
enough.

A September 2006 treatment note from the VA Medical Center (VAMC0 
documents a complaint of pain in the feet, with the left greater 
than the right.  The Veteran described pain referred to the toes 
and sole, with some associated numbness, worsened by prolonged 
walking.  The Veteran also reported having noticed swelling in 
his feet.  The Veteran was alert and oriented times 3 and the 
extremities were without edema.  Diabetic neuropathy, inter alia, 
was assessed at this time.  

In November 2006 the Veteran was once again provided a VA 
examination.  At this time, the Veteran denied any limitations, 
although he did note that he was having enough trouble with his 
feet that he was going to have difficulty with an insurance 
examination related to his employment.  The Veteran's chief 
complaint at this time pertained to his feet.  He reported 
swelling and sharp pain, described as stabbing pains in the feet 
with some numbness of the toes aggravated by edema in the feet.  
He denied any weakness in the lower extremities or feet.  His 
walking and standing were limited to one-half mile and 30 
minutes, respectively.  He reported that while working as a 
wrecker his feet would sell and become painful.  

Physical examination showed a well-nourished, well-developed male 
who appeared to be in adequate health, was not in distress and 
had a normal gait and posture with normal weight-bearing.  Motor 
function was normal throughout the lower extremities, with no 
muscle mass changes.  Knee jerks were 1+ bilaterally and ankle 
jerks were absent bilaterally.  Babinski and Hoffman signs were 
negative.  Position sense soft touch was intact bilaterally, but 
the Veteran had decreased pinprick sensation in a low stocking 
distribution bilaterally and had decreased vibratory sensation 
below the knee bilaterally.  Inter alia, peripheral neuropathy of 
the lower extremities (sensory) was assessed.  

Of record is an April 2008 letter from the Veteran's employer.  
In this letter, the employer relates that the Veteran was having 
difficulties with work and particularly could not perform his 
duties as a wrecker because he could not be insured.  The 
employer notes that the Veteran could no longer operate a truck 
safely and described that the Veteran became dizzy and 
lightheaded after bending over and could no longer handle heavy 
lifting and tugging chains due to a shoulder problem.   He also 
noted that the Veteran could not be on his feet because his feet 
and legs would swell and that the Veteran had missed a lot of 
work because his medication made him so sick that he could not 
function.  This letter indicates that the Veteran was still 
employed by this company, but worked in a different capacity.  

In September 2009 the Veteran offered testimony before the Board.  
At the hearing, the Veteran reported having had ongoing treatment 
for polyneuropathy of the lower extremities.  He related that the 
condition had worsened and affected his ability to walk long 
distances and operate motor vehicles.  He testified that he had 
to stop 4 times on the way to the hearing to raise his feet to 
alleviate swelling.  He reported that the numbness in his feet 
caused him difficulties in driving, particularly in that he had 
to pay close attention to whether his foot was on the accelerator 
or the brake.  He expressed dissatisfaction with his last VA 
examination and related that he was no longer working for the 
employer that authored the April 2008 letter.  However, the 
Veteran was taking jobs as a dispatcher as demand permitted, yet 
he was then unemployed.  He reported that his feet would swell 
with sitting for any period of time resulting in him having to 
take frequent breaks, which caused difficulty when he worked as a 
dispatcher.

On October 20, 2008, the Veteran presented at the VAMC with a 
chief complaint of numbness and sharp pain in the feet, with 
Gabapentin not having helped "a lot."  He was alert and 
oriented times 3 and in no acute distress.  The extremities 
exhibited no edema.  Neuropathy of the feet was assessed.  

A February 2009 VAMC note documents that Pregabalin helped with 
the pain in the legs.  He was alert and oriented times 3 and in 
no acute distress.  The extremities were without edema and 
neuropathy of the feet was assessed.  

In March 2010 the Veteran was last afforded a VA examination.  At 
this time, the Veteran reported symptoms of neuropathy over the 
past 5 to 6 years that had become progressively worse.  He 
reported constant numbness in the feet, as well as sharp pain at 
a level of 5/10 therein.  He reported flare-ups of this pain 5 to 
6 times per day, with associated pain at a level of 8/10, lasting 
1 to 4 minutes, which severely limited his activities.  He also 
described intermittent tingling and a "pins and needles" 
sensation in the bilateral feet.  He was able to walk 1/4 mile and 
stand 10 to 15 minutes before the pain became severe.  He had 
trouble running, particularly any longer than 10 minutes.  He was 
then retired for the past 3 years and was not using any cane, 
crutches or walker.  

Physical examination showed a well-developed, well-nourished male 
in no apparent distress.  He had a slow gait.  Neurological 
examination showed sensation decreased to sharp, dull, vibration 
and temperature of the bilateral feet.   Sensation was more 
decreased on the dorsal aspect of the feet.  There was mild 
redness and edema noted on the feet.  Patellar reflexes were 1+ 
bilaterally and the examiner was unable to elicit Achilles reflex 
bilaterally.  With respect to motor strength, there was no 
evidence of muscle atrophy and the lower extremities were normal 
in tone and strength.  The examiner assessed polyneuropathy of 
the right and left lower extremities.  In an April 2010 addendum, 
the examiner noted that they had reviewed the claims file and 
there were no changes to the examination report.  

Analysis

In order to establish a higher evaluation, prior to October 10, 
2008, the evidence must demonstrate at least moderate incomplete 
paralysis.  In this regard the Board notes that the evidence 
prior to October 20, 2008, shows that the Veteran's 
polyneuropathy of each lower extremities was wholly sensory, 
despite the Veteran's assertions of weakness.  Indeed, the 
Veteran's treatment records and repeated VA examinations document 
subjective complaints of numbness and pain, with objective 
indications only of sensory deficit.  Examination consistently 
showed normal motor function in the lower extremities.  At no 
time prior to this date did the Veteran require the use of an 
assistive device, such as a cane, to assist in ambulation.  The 
Board has considered the Veteran's lay complaints, and recognizes 
that he is competent to describe his symptomatology.  However, 
the Board ultimately places more probative weight on the 
consistent clinical findings of the health care providers of 
record.  As, prior to this date, the neurologic deficit was 
wholly sensory, the Board does not find that the rating should be 
for the moderate, severe or complete degree.  See 38 C.F.R. 
§ 4.124(a).  These findings have been consistent for the 
applicable period.  See Hart, supra.  

Similarly, following this date, an evaluation in excess of 20 
percent is not proper.  In order to establish an evaluation in 
excess of 20 percent there must be severe incomplete or complete 
paralysis.  In this regard, the Board notes the Veteran's 
complaints regarding swelling and difficulty with walking and 
running.  However, the clinical evidence shows clearly that the 
deficit is wholly sensory and the Veteran's complaints are 
largely related to pain and numbness, rather than motor function 
impairment.  Moreover, recent VA examination in March 2010 showed 
only decreased sensation to sharp and dull pain, vibration and 
temperature of the feet, but there was no evidence of muscle 
atrophy and the leg muscles were normal in muscle tone and 
strength.   Under these circumstances, the Board does not find 
that a 30 percent evaluation is warranted for severe incomplete 
paralysis or that a maximum 40 percent evaluation is warranted 
for complete paralysis.

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2010).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations are inadequate.  The Board 
believes that a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disabilities 
with the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Accordingly, the criteria reasonably describe 
the severity of the Veteran's service-connected disabilities. 

In short, there is nothing in the record to indicate that the 
service-connected cluster headaches present an unusual disability 
picture so as to warrant consideration of an extraschedular 
evaluation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  The Board, therefore, has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for diabetic 
polyneuropathy of the left lower extremity prior to October 20, 
2008, and in excess of 20 percent since then, is denied.

Entitlement to an evaluation in excess of 10 percent for diabetic 
polyneuropathy of the right lower extremity prior to October 20, 
2008, and in excess of 20 percent since then, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


